Per Curiam. On September 11, 1997, we issued an order for Nila J. Keels, court reporter, to appear before this court at 9:00 a.m., Thursday, September 25, 1997, to show cause why she should not be held in contempt of court for failure to comply in a timely manner with the command of the Writ of Certiorari issued on June 16, 1997.  Nila J. Keels appeared on September 25, 1997. At that time, she entered a plea of not guilty and requested a hearing. Therefore, we appoint the Honorable Steele Hays as a master to conduct the hearing. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether Nila J. Keels should be held in contempt.